Citation Nr: 1414569	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-01 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

1.  Whether a September 2007 rating decision denying service connection for bilateral hearing loss contained clear and unmistakable error.

2.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO).


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied by a September 2007 rating decision.  The Veteran was informed of this decision, including his right to appeal, and did not appeal.

2.  The September 2007 rating decision denying service connection for bilateral hearing loss contained clear and unmistakable error.

3.  Bilateral hearing loss is related to the Veteran's military service.

4.  By way of this decision finding clear and unmistakable error in the September 2007 rating decision denying service connection for bilateral hearing loss, no matter remains in controversy related to the Veteran's perfected appeal regarding whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss.



CONCLUSIONS OF LAW

1.  The September 2007 rating decision's denial of service connection for bilateral hearing loss contained clear and unmistakable error.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105 (2013).

2.  Bilateral hearing loss was incurred in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

The issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss is moot.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has several duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  These provisions are not, however, applicable to a clear and unmistakable evidence (CUE) claim.  Livesay v. Principi, 15 Vet. App. 165 (2001). 

The Veteran claims that the RO's September 2007 rating decision contained CUE because service connection for bilateral hearing loss was denied.  Because the Veteran did not file a notice of disagreement with the September 2007 rating decision, it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  Rating decisions that are final and binding are accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a). 

In order to determine whether CUE was present in a prior determination it must be shown that (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994). 

CUE is a very specific and rare kind of error.  CUE is the kind of error to which reasonable minds could not differ that the result would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  The mere misinterpretation of facts or failure to fulfill the duty to assist does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also Damrel, 6 Vet. App. at 245 (holding that a valid CUE claim requires that the Veteran assert more than a disagreement as to how the facts were weighed or evaluated). 

Simply claiming CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. 310.  Similarly, neither are too broad general and unspecified allegations of error based on the failure to follow regulations, failure to give due process, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error."  See Fugo, 6 Vet. App. at 44.  If a claimant wishes to reasonably raise a CUE claim, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that if true would be CUE on its face, the claimant also must give persuasive reasons as to why the result of the prior determination would have been manifestly different but for the alleged error.  Id.  There is a presumption of validity to otherwise final decisions, and the presumption is even stronger where the decision is being collaterally attacked as in a CUE claim.  Id. 

A determination that there was CUE must be based upon the record and the law that existed at the time of the prior adjudication in question.  May v. Nicholson, 19 Vet. App. 310, 313 (2005).  The laws at the time of the RO or Board decision being attacked should be used.  See, e.g., Fournier v. Shinseki, 23 Vet. App. 480 (2010) (finding that it was not CUE to determine that a claim was not pending when the regulations pertaining to notice and denial at the time of such notice were followed).   

The Veteran asserts that the RO erroneously failed to grant service connection for bilateral hearing loss in the September 2007 rating decision.  In particular, the Veteran contends that the RO's reliance on a January 2007 VA examiner's opinion, which was rendered without the benefit of evidence of hearing loss within one year of separation from active service, was CUE.  In particular, in March 2007, the Veteran submitted an audiological report dated in August 1972, within four months of his separation from service.  This audiogram was conducted by the Veteran's first post-service employer prior to starting work, and showed a certain degree of hearing loss.  This evidence was available to the RO at the time of the September 2007 decision, yet the Veteran claims the RO erroneously relied only upon a January 2007 VA examiner's opinion, which did not consider the additional evidence.

Under the law in effect at the time of the September 2007 rating decision, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For claims of service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purpose of service connection.  38 C.F.R. § 3.385 (2013).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

There is no dispute in this case that the Veteran experienced noise exposure during his active service, or that he has a current disability of bilateral hearing loss.  Those facts were conceded at the time of the September 2007 rating decision, and since.  The basis of the denial was that there was no medical nexus between the current hearing loss and the Veteran's in-service noise exposure.  The RO relied upon a January 2007 VA examiner's opinion for this finding.  

There is also no dispute that there was medical evidence added to the record in March 2007, prior to the RO's September 2007 decision, but after the January 2007 VA examiner's report.  This evidence shows that in August 1972, just four months following the Veteran's separation from service, he experienced some degree of hearing loss.  In particular, the August 1972 audiological evaluation revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
35
30
LEFT
5
10
15
35
30

While the hearing loss shown does not rise to the level of a hearing loss disability as defined by 38 C.F.R. § 3.385, it is indeed indicative of some level of hearing loss existing close in time with the Veteran's separation from service.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The January 2007 VA examiner, whose opinion was relied upon for the September 2007 RO determination, confirmed that the Veteran experienced military noise exposure due to combat artillery noise, and also confirmed the existence of current hearing loss as defined by VA regulation.  As to a causal connection between the two, the examiner found that the Veteran's hearing loss was not likely due to noise exposure in service, because the Veteran's hearing was normal at the time of the February 1972 separation examination, and that the hearing loss likely resulted "from post military aging effects or other unknown etiology."  This rationale is clearly flawed in that the examiner did not have the August 1972 report showing some degree of hearing loss just four months following service, making any suggestion of age related hearing loss irrational.  Furthermore, the VA examiner noted that the Veteran experienced post-service noise due to machinery at an assembly plant.  Again, without the benefit of the August 1972 audiological evaluation, the examiner was unable to know that the Veteran experienced some degree of hearing loss prior to working in the assembly plant.  The Veteran testified at his Board hearing that the 1972 audiology examination was a precursor to working in that plant.  Thus, the Veteran experienced some degree of noise exposure shortly following his separation from active service, and prior to any post-service noise exposure, facts which were not available to the January 2007 VA examiner.  Accordingly, the January 2007 VA examiner's opinion was based on an inaccurate factual premise.  Thus, the RO's reliance upon it rises to the level of reliance upon inaccurate facts in the denial of service connection for bilateral hearing loss.  The actual facts available at the time of the RO's September 2007 determination show that the Veteran experienced in-service acoustic trauma, that he had some degree of hearing loss within four months of his separation from service and prior to any post-service industrial noise exposure, and that he continued to have hearing loss present.  Private audiograms dated in 1997, 1998, and 2002 were also available to the RO in September 2007, which all show hearing loss as defined by 38 C.F.R. § 3.385.  Furthermore, evidence added to the claims file since that time has clearly established ongoing and progressing bilateral hearing loss.  See audiograms dated from 1989 through 2008.

In summary, the evidence shows that the Veteran satisfied all of the legal requirements for establishing direct service connection for bilateral hearing loss at the time of the September 2007 examination.  He had a current disability as defined by VA regulation, an in-service incurrence of acoustic trauma, and evidence that the hearing loss is related to his active service in that hearing loss was experienced in close proximity to his active service and prior to any post-service noise exposure.  The only evidence relied upon by the RO at the time of the September 2007 rating decision, however, was a January 2007 VA examiner's opinion that rises to the level of incorrect facts.  The RO's reliance upon incorrect facts, coupled with the evidentiary showing that service connection was in fact warranted for bilateral hearing loss, leads to the Board's finding that it was undebatable that service connection was warranted for bilateral hearing loss based upon the facts of record and law in effect at the time of the September 2007 rating decision.  Consequently, that decision's denial of service connection for bilateral hearing loss was the product of CUE.  Therefore, the prior denial of service connection for bilateral hearing loss is reversed.

With regard to the perfected appeal as to whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss, the Board's decision finding CUE in the September 2007 rating decision and granting the underlying service connection claim is a full grant of all of the benefits sought on appeal.  There remains no case in controversy.  Consequently, the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss is moot, and the claim is dismissed.  38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202.


ORDER

Inasmuch as the September 2007 rating decision's denial of service connection for bilateral hearing loss was the product of CUE, service connection for bilateral hearing loss is granted.

The issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


